___________

                                No. 95-3741
                                ___________

Joann Smith,                       *
                                   *
      Plaintiff - Appellant,       *
                                   *
      v.                           * Appeal from the United States
                                   * District Court for the
Shirley S. Chater,                 * Eastern District of Arkansas.
Commissioner, Social Security      *
Administration,                    *        [UNPUBLISHED]
                                   *
      Defendant - Appellee.        *
                              ___________

                   Submitted:   April 12, 1996

                       Filed:   May 10, 1996
                                ___________

Before MAGILL and LOKEN, Circuit Judges, and GOLDBERG,* Judge.
                               ___________


PER CURIAM.


     In July 1991, Joann Smith applied for Social Security Supplemental
Security Income benefits, claiming that she had been disabled since May
1989 by arthritis, diabetes, headaches, fibrosis, anxiety, depression, and
hypertension.   Following an administrative hearing, the Commissioner's
administrative law judge concluded that Smith has a severe combination of
impairments but does not have a listed impairment, that she is unable to
perform her past relevant work as nurse's aide and hospital housekeeper,
that her complaints of disabling pain are not credible, and that she is not
disabled because she has the residual functional




     *The HONORABLE RICHARD W. GOLDBERG, Judge, United States Court
     of International Trade, sitting by designation.
capacity to perform the full range of sedentary work as defined in 20
C.F.R. § 416.967.


     The   Commissioner's       Appeals   Council   denied   Smith's      request   for
administrative review, ruling that an additional March 1994 medical report
submitted by Smith was not relevant to the ALJ's decision that she was not
disabled prior to February 25, 1994.       Smith then sought judicial review of
the Commissioner's denial of her SSI application.              The district court1
granted summary judgment in favor of the Commissioner, concluding in a
thorough   Memorandum    and     Order    that   substantial      evidence    in    the
administrative record supports the Commissioner's decision.            Smith appeals,
arguing that substantial evidence does not support the Commissioner's
decision   because    Smith's    nonexertional      impairments    were    improperly
discounted in applying the Commissioner's Medical-Vocational Guidelines.
After careful review of the record, we affirm for the reasons stated by the
district court.     See 8th Cir. Rule 47B.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The HONORABLE HENRY L. JONES, JR., United States Magistrate
Judge for the Eastern District of Arkansas, to whom the case was
referred for decision on the merits by consent of the parties
pursuant to 28 U.S.C. § 636(c).

                                          -2-